Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 9-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike, et. al., US PG Pub 20150213586 (henceforth referred to as Kim) in view of El-Mahdy, et. al., US PG Pub 20120201456 (henceforth referred to as El-Mahdy).

Regarding Claim 1, Koike teaches an image processing apparatus comprising: 
a memory [Koike, (para. 207), “a memory unit … capable of recording image data”] storing a low dynamic range (LDR) image [Koike, (para. 0061), a base image obtained from down-sampling a high dynamic range (HDR) image]; and 
a processor [Koike, (para. 326), “processor”] configured to: 
adjust the brightness of the LDR image by means of a pixel-specific brightness ratio identified by using a first parameter [Koike, (para. 0076), “acquires the base image and the brightness ratio information” and “calculates display brightness (estimated value) of an HDR image in which the dynamic range of the base image is extended using the brightness ratio information” and then “outputs a calculation result of display brightness as the display brightness information. The brightness ratio is in (para. 0062) “pixel units”, which is a broadly reasonable interpretation of being pixel-specific. Furthermore, it is expressed (in para. 0106), that “the high-brightness ratio section indicates a brightness ratio at each pixel position in the high-brightness image section. The low-brightness ratio section indicates a brightness ratio at each pixel position in the low-brightness image section”. The first parameter is broadly interpreted as the set of parameters used to determine the estimated display brightness of an HDR image using brightness ratio information], and 


acquire a high dynamic range (HDR) image by adding or subtracting a pixel-specific correction value identified by using a second parameter to or from the pixel value of the brightness-adjusted LDR image.
However, El-Mahdy teaches:
acquire a high dynamic range (HDR) image [El-Mahdy, (para. 0008), transform an LDR image to HDR image] by adding or subtracting a pixel-specific correction value identified by using a second parameter to or from the pixel value of the brightness-adjusted LDR image [El-Mahdy, (para. 0048), “if the pixels surrounding (u,v) are brighter than the origin pixel (u,v), the radiance of the (u,v) pixel is decreased, thereby increasing local contrast … if the surrounding pixels are darker than the origin pixel, the radiance of the origin pixel (u,v) will be increased, thereby increasing local contrast. Both decrease and increase of the radiance are determined by the ratio: radiance[u,v]/Local_LuminanceAverage[u,v]”. The second parameter is broadly interpreted as the set of parameters used to adjust the local contrast].


    PNG
    media_image1.png
    55
    425
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of El-Mahdy into the system or method of Koike in order to (El-Mahdy, para. 0049), “increases the dynamic range of radiance while enhancing the local contrast of the image through dodging and burning. As such, the invention utilizes the photographic concept of dodge/burn to generate a photographic-quality HDR image”. Dodge/burn represents a step in the LDR to HDR transformation process that increases/decreases luminance.

Regarding Claim 6, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches the image processing apparatus of claim 1, 
wherein the processor [Koike, (para. 326), “processor”] is configured to: 
identify a pixel-specific correction value such that the difference of the brightness among the pixels within an area having brightness smaller than a predetermined value in the brightness-adjusted LDR image is big [El-Mahdy, (para. 0048), “if the pixels surrounding (u,v) are brighter than the origin pixel (u,v), the radiance of the (u,v) pixel is decreased, thereby increasing local contrast … if the surrounding pixels are darker than the origin pixel, the radiance of the origin pixel (u,v) will be increased, thereby increasing local contrast”. The small difference in brightness is broadly interpreted as a brightness correction process that maximally enhances contrast].

7.	Regarding Claim 9, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches the image processing apparatus of claim 1, 
wherein the processor [Koike, (para. 326), “processor”] is configured to: 
identify the pixel-specific brightness ratio [Koike, (para. 0062), “brightness ratio data (brightness ratio information)”] in further consideration of adjacent pixels for each pixel of the LDR image [El-Mahdy, (para. 0042), “… for each pixel (u,v) in the radiance array, the local luminance average [u,v] is computed.” (para. 0042-0047) a discussion on computing the local luminance average is presented. (para. 0048), “Both the decrease and increase of the radiance are determined by the ratio: Radiance[u,v]/Local_LuminanceAverage[u,v]”. The “adjacent pixels” is broadly interpreted as the pixels included in computing the luminance average which, together with the ratio, is used to calculate the new Radiance value needed to generate an HDR. The in ‘further consideration of adjacent pixels’ is broadly interpreted as the Local Luminance Average considered as part of the radiance ratio].  

8.	Regarding Claim 10, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches an image processing method, the method comprising limitations that do not read or further define over the limitations of claim 1 above. 
Therefore, claim 10 is rejected for the same reasons as set forth in claim 1, above.

9.	Regarding Claim 12, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches the image processing method of claim 10, wherein the limitations do not read or further define over the limitations of claim 6 above. 
Therefore, claim 12 is rejected for the same reasons as set forth in claim 6, above.

10. 	Regarding Claim 15, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches the image processing method of claim 10, wherein the limitations do not read or further define over the limitations of claim 9 above.
Therefore, claim 15 is rejected for the same reasons as set forth in claim 9, above.


Claims 2-5, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koike, et. al., US PG Pub 20150213586 (henceforth referred to as Kim) in view of El-Mahdy, et. al., US PG Pub 20120201456 (henceforth referred to as El-Mahdy) and in further view of Kim, et. al., US PG Pub 20210166360 (henceforth referred to as Kim).

11.	Regarding Claim 2, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches the image processing apparatus of claim 1, 
wherein, in the memory [El-Mahdy, (Fig. 11, element 95), “memory”)], an original HDR image [El-Mahdy, (0056), “Real-HDR”)], and an LDR image for learning corresponding to the original HDR image are stored [El-Mahdy, (para. 0056), An “Input-LDR” image used to obtain a (para. 0060) “Gen-HDR” image generated by reverse tone mapping the Input-LDR image, and (para. 0061-0062) comparing it with the “Real-HDR” image. The learning process flow broadly interprets the learning correspondence between LDR image for learning and original HDR image], and 
the first parameter has been learned \\such that the difference between the brightness of an HDR image generated by using the LDR image for learning and the brightness of the original HDR image becomes minimal\\. [Koike, (para. 0076), The first parameter is broadly interpreted as the set of parameters used in determining the estimated display brightness of an HDR image using brightness ratio information] 
The combination does not expressly disclose: 

However, Kim teaches:
\\the first parameter has been learned\\ such that the difference between the brightness of an HDR image generated by using the LDR image for learning and the brightness of the original HDR image becomes minimal. [Kim, (para. 0035), “the purpose of an ITM algorithm is to predict lost details with an extended base layer to match the desired brightness to finally generate the output HDR image”. Fig. 5b shows the input LDR and output HDR and (para. 0042) and “LDR-HDR pairs” collected for the purpose of training a neural network].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of El-Mahdy into the system or method of Koike in order to (Kim, para. 0049) “learn the difference between the LDR and HDR image for a more accurate prediction”.

    PNG
    media_image2.png
    388
    678
    media_image2.png
    Greyscale


12.	Regarding Claim 3, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing apparatus of claim 2, 
wherein the second parameter [El-Mahdy, (para. 0048), The second parameter is broadly interpreted as the parameters used to adjust the local contrast] has been learned such that the difference between the pixel value of an HDR image generated by using the LDR image for learning and the pixel value of the original HDR image becomes minimal [Kim, (para. 0035), “the purpose of an ITM algorithm is to predict lost details with an extended base layer to match the desired brightness to finally generate the output HDR image”. Fig. 5b shows the input LDR and output HDR and (para. 0042) and “LDR-HDR pairs” collected for the purpose of training a neural network].  

13.	Regarding Claim 4, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing apparatus of claim 2, 
wherein the processor is configured to: 
learn the first parameter [Koike, (para. 0076), The first parameter is broadly interpreted as the set of parameters used in determining the estimated display brightness of an HDR image using brightness ratio information] in consideration of normalization of the range of the brightness value of the LDR image for learning and the range of the brightness value of the original HDR image [Kim, (para. 0042), “both the LDR and HDR data are normalized to be in the range [O,1]” during the network training phase].  

Claim 5, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing apparatus of claim 2, 
wherein the processor [Koike, (para. 326), “processor”] is configured to: 
based on a control command for changing the network structure being input [Kim, (para. 0044-0045) refers to the input data and training parameters used to train the CNN solver for inverse tone mapping], learn the first parameter [Koike, (para. 0076), The first parameter is broadly interpreted as the set of parameters used in determining the estimated display brightness of an HDR image] based on a pixel-specific brightness ratio identified by using at least one multiplication operation [Koike, (para. 0086), generates a display image (i.e. HDR) by extending a dynamic range of the alpha composite image (i.e. LDR) using the corrected brightness information by multiplying a pixel value of the alpha composite image (i.e. LDR) by a value of the corrected brightness ratio information];.  

15.	Regarding Claim 8, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing apparatus of claim 1, 
wherein the processor [Koike, (para. 326), “processor”] is configured to: 
perform an operation of identifying a pixel-specific brightness ratio by using the first parameter [Koike, (para. 0072), The operation is broadly interpreted as when “the pixel value control unit acquires the base image, the difference information (brightness ratio information)”];  and an operation of identifying a pixel-specific correction value by using the second parameter [Kim, (para. 0008), The operation is broadly interpreted as when “for each pixel in the radiance array a local luminance average is determined. An adjusted radiance array is generated by adjusting each pixel of the radiance array with the local luminance average for the pixel. The LDR image is converted, using … the adjusted radiance array, into the HDR image”] in parallel [Kim, (Figs. 3 and 5), parallel processing to transform an LDR into an HDR wherein (para. 0035) the features of the base and detail layers are extracted by independent processing paths].  

16.	Regarding Claim 11, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing method of claim 10, 
wherein the limitations do not read or further define over the limitations of claim 2 above. Therefore, claim 11 is rejected for the same reasons as set forth in claim 2, above.

17.	Regarding Claim 14, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing method of claim 10, 
wherein the limitations do not read or further define over the limitations of claim 8 above. Therefore, claim 14 is rejected for the same reasons as set forth in claim 8, above.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koike, et. al., US PG Pub 20150213586 (henceforth referred to as Kim) in view of El-Mahdy, et. al., US PG Pub 20120201456 (henceforth referred to as El-Mahdy) and in further view of Seifi, et. al., US PG Pub 20170048520 (henceforth referred to as Seifi).

Claim 7, the combination of Koike and El-Mahdy teaches its base claim. The combination further teaches the image processing apparatus of claim 1, 
wherein the processor [Koike, (para. 326), “processor”] is configured to: 
The combination does not expressly disclose:
identify a pixel-specific correction value such that the difference of the brightness among the pixels within an area having brightness greater than or equal to a predetermined value in the brightness-adjusted LDR image is small.
However, Seifi teaches:
identify a pixel-specific correction value such that the difference of the brightness among the pixels within an area having brightness greater than or equal to a predetermined value in the brightness-adjusted LDR image is small [Seifi, (para. 0111), “The HDR to HDR inverse tone mapping operator may apply a small amount of expansion only to the lightest pixels” such that (para. 0114) “A much smaller number of pixels receives some expansion in value, such that contrast increase (and thereby the intended contrast of the content) is minimized”. The small difference in brightness is broadly interpreted as a brightness correction process that minimally enhances contrast.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seifi into the system or method of Koike and El-Madhy in order to (Seifi, para. 0102) maintain a significant portion of all pixels (typically all the black and mid-tones) and only the highest pixel values 

19.	Regarding Claim 13, the combination of Koike, El-Mahdy and Kim teaches its base claim. The combination further teaches the image processing method of claim 10, wherein the limitations do not read or further define over the limitations of claim 7 above. 
Therefore, claim 13 is rejected for the same reasons as set forth in claim 7, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20. 	Hu, et. al. (US PG Pub 20170337667) teaches a method of obtaining one or more HDR images representative of a scene from LDR images by identifying overexposed or underexposed first pixel(s), retrieving second pixel(s) corresponding to the identified first pixel(s), determining similarity between the second pixel and neighbored pixels, and assigning new value to the identified first pixel(s) to create the HDR image.

Contact Information
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666